Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-17-00138-CV

              IN THE INTEREST OF N.A.C. JR., J.A.C., and M.I.C., Children

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00803
                     Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs of appeal are assessed against appellant because she is indigent.

       SIGNED July 19, 2017.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice